DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Application 16/902,777 was filed on 06/16/2020, and claims no prior priority.
Response to Amendment
Applicant’s amendment dated 01/28/2022, in which claims 1, 5, 6, 8, 9, 14, 15, and 20 are amended, has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/28/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
In the interview of 01/26/2022, applicant clarified that the dome of multiple wires is shown in figure 42, representing a slice through one of the wires as discussed in applicant’s specification at para 0077.  The drawings objection of 11/02/2021 is therefore WITHDRAWN.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation “an underfill material between the second face of the bridge component and the substrate.”  But claim 8, from which claim 13 depends, specifies that no other material is in this location -- “the non-planar contact surface is not enclosed in another material of the interconnect”.  It is unclear if applicant intends to draw a distinction between materials of the interconnect and underfill material, and if so, where this can be found in the drawings.   It may be that features of different embodiments are being mixed.  Figure 2 shows an underfill 144, but this is not between the bottom face of the bridge and the substrate, and if it were, it would enclose the contacts in this location.  Because it is unclear how the interconnects can be not enclosed, and simultaneously, underfill is located in the space occupied by the interconnects, the limitation is indefinite.  For the purposes of examination and to further compact prosecution, claim 13 will be read as “an underfill material is not between the second face of the bridge component and the substrate.” 
Claim 14 depends from claim 13 and is rejected for the reasons above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-5, 7, 8, 12, 13, 15, 16, 19, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rubin (US 10535608 B1) in view of Kirby (US 20060243483 A1).  
Regarding claim 1, Rubin discloses a microelectronic structure (package structure fig 13), comprising:
 a substrate (substrate 510); 
a cavity (recessed cavities 512) at a face (top side) of the substrate; 
a first conductive contact (first conductive contact, annotated fig 13) in the cavity.
Rubin does not disclose that first conductive contact in the cavity has a non-planar contact surface.  Rubin does state, however, that a variety of alternate connector shapes may be used in place of this element (col 11 ln 53.)
Additionally, non-planar contact shapes are common on substrates.  For example, Kirby discloses a first conductive contact (substrate-side spring contact 19, fig 2d) has a non-planar contact surface (angled tip of spring 7.)  Because solder is applied to the tip of the spring 7 of Kirby (Kirby para 0040) and because the second conductive contact of Rubin is solder, one of ordinary skill in the art at the time of filing could have substituted the first conductive contact of Kirby for the first conductive contact of Rubin to achieve the predictable result of isolating stresses from underlying traces, as taught by Kirby at e.g. para 0011.  This would arrive at the claimed limitation of a first conductive contact in the cavity having a non-planar contact surface.
Thus, the claimed invention would have been obvious before the effective filing date of the claimed invention because the subject matter involves no more “than the simple substitution of one 
known element for another or the mere application of a known technique to a piece of prior art ready for the improvement.“ KSR, 550 U.S. at 416, 82 USPQ2d at 1395.
Further regarding claim 1, the combination of Rubin and Kirby discloses a bridge component (400, fig 13 Rubin) in the cavity, wherein the bridge component includes a first face (top of 400) and an opposing second face (bottom of 400), the second face of the bridge component is between the first face of the bridge component and the substrate (fig 13), and the bridge component includes a second conductive contact (second conductive contact, annotated fig 13) at the second face of the bridge component; 
wherein the second conductive contact is electrically coupled to the first conductive contact at the non-planar contact surface forming an interconnect, and wherein the non-planar contact surface is not enclosed in another material of the interconnect (Fig 13 Rubin; fig 2d Kirby; see also Kirby para 0008, 0040, solder restricted from coating the contact to avoid fracture.)  

    PNG
    media_image1.png
    345
    531
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    585
    796
    media_image2.png
    Greyscale


Regarding claim 2, the combination of Rubin and Kirby discloses that the first conductive contact includes a wire (wire spring 7, Kirby fig 2D).  	
Regarding claim 3, the combination of Rubin and Kirby discloses that the wire includes copper, silver, or gold (copper, silver, or gold, Kirby para 0040).  
Regarding claim 4, the combination of Rubin and Kirby discloses that the contact surface includes a pointed shape (tip of wire 7, Kirby fig 2D).  
Regarding claim 5, the combination of Rubin and Kirby discloses that the second conductive contact includes solder (flip chip bumps 516, Rubin).  
Regarding claim 7, the combination of Rubin and Kirby discloses that the first conductive contact includes a cantilever (spring wire 7, Kirby).  

Regarding claim 8, Rubin discloses a microelectronic assembly (package structure fig 13), comprising: 
a substrate (510); 
a cavity (512) at a face of the substrate; 
a first conductive contact in the cavity (ann. Fig 13).
Rubin does not disclose that first conductive contact in the cavity has a non-planar contact surface.  Rubin does state, however, that a variety of alternate connector shapes may be used in place of this element (col 11 ln 53.)
Additionally, non-planar contact shapes are common on substrates.  For example, Kirby discloses a first conductive contact (substrate-side spring contact 19, fig 2d) has a non-planar contact surface (angled tip of spring 7.)  Because solder is applied to the tip of the spring 7 of Kirby (Kirby para 0040) and because the second conductive contact of Rubin is solder, one of ordinary skill in the art at the time of filing could have substituted the first conductive contact of Kirby for the first conductive contact of Rubin to achieve the predictable result of isolating stresses from underlying traces, as taught by Kirby at e.g. para 0011.  This would arrive at the claimed limitation of a first conductive contact in the cavity having a non-planar contact surface.
Thus, the claimed invention would have been obvious before the effective filing date of the claimed invention because the subject matter involves no more “than the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for the improvement.“ KSR, 550 U.S. at 416, 82 USPQ2d at 1395.
Further regarding claim 8, the combination of Rubin and Kirby discloses
a bridge component (fig 13) in the cavity, wherein the bridge component includes a first face (top) and an opposing second face (bottom), the second face of the bridge component is between the first face of the bridge component and the substrate (fig 13, Rubin), the bridge component includes a second conductive contact at the second face of the bridge component (ann. Fig 13) and third conductive contacts at the first face of the bridge component (340, Rubin), and 
wherein the second conductive contact is electrically coupled to the first conductive contact at the non-planar contact surface forming an interconnect and the non-planar contact surface is not enclosed in another material of the interconnect (Fig 13 Rubin; fig 2d Kirby; see also Kirby para 0008, 0040, solder restricted from coating the contact to avoid fracture); 
and a microelectronic component (IC chips 420, 430, Rubin) having a first face (bottom) and an opposing second face (top), the first face of the microelectronic component is between the second face of the microelectronic component and the substrate, the microelectronic component includes conductive contacts (422, 432, Rubin) at the first face of the microelectronic component, some of the conductive contacts of the microelectronic component are conductively coupled to conductive contacts of the substrate at the face of the substrate, and some of the conductive contacts of the microelectronic component are conductively coupled to the third conductive contacts at the first face of the bridge component (fig 13, Rubin).  
Regarding claim 12, the combination of Rubin and Kirby discloses that the first conductive contact is one of a plurality of first conductive contacts in a cavity of the substrate (fig 15 Rubin, five contacts shown), and the plurality of first conductive contacts have non-planar contact surfaces (angled tip of spring 7, Kirby).  
Regarding claim 13, the combination of Rubin and Kirby discloses an underfill material between the second face of the bridge component and the substrate (is not between, fig 13 Rubin; see 112b above).
Regarding claim 15, Rubin discloses an electronic device (multi-chip module, col 1 ln 18-25), comprising: 
a circuit board (for mounting on a circuit board, e.g. a system board or node card, etc; col 1 ln 18-25); and 
a microelectronic assembly (package structure fig 13) conductively coupled to the circuit board, wherein the microelectronic assembly includes: 
a substrate (510); 
a cavity (512) at a face of the substrate; 
a first conductive contact (ann. Fig 13) in the cavity.
Rubin does not disclose that first conductive contact in the cavity has a non-planar contact surface.  Rubin does state, however, that a variety of alternate connector shapes may be used in place of this element (col 11 ln 53.)
Additionally, non-planar contact shapes are common on substrates.  For example, Kirby discloses a first conductive contact (substrate-side spring contact 19, fig 2d) has a non-planar contact surface (angled tip of spring 7.)  Because solder is applied to the tip of the spring 7 of Kirby (Kirby para 0040) and because the second conductive contact of Rubin is solder, one of ordinary skill in the art at the time of filing could have substituted the first conductive contact of Kirby for the first conductive contact of Rubin to achieve the predictable result of isolating stresses from underlying traces, as taught by Kirby at e.g. para 0011.  This would arrive at the claimed limitation of a first conductive contact in the cavity having a non-planar contact surface.
Thus, the claimed invention would have been obvious before the effective filing date of the claimed invention because the subject matter involves no more “than the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for the improvement.“ KSR, 550 U.S. at 416, 82 USPQ2d at 1395.
Further regarding claim 15, the combination of Rubin and Kirby discloses
a bridge component (fig 13, Rubin), having a first face (top) and an opposing second face (bottom), in the cavity, wherein the bridge component includes third conductive contacts (340, Rubin fig 13) on the first face and a second conductive contact (ann. Fig 13) on the second face that includes solder and faces the first conductive contact, wherein the non-planar contact surface of the first conductive contact is electrically coupled to the solder of the second conductive contact to form an interconnect, and wherein the non- planar contact surface of the interconnect is not enclosed in the solder (Fig 13 Rubin; fig 2d Kirby; see also Kirby para 0008, 0040, solder restricted from coating the contact to avoid fracture); 
and a microelectronic component (IC chips 420, 430, Rubin)  having a first face (bottom) and an opposing second face (top), the first face of the microelectronic component is between the second face of the microelectronic component and the substrate, the microelectronic component includes conductive contacts (422, 432 Rubin fig 13) at the first face of the microelectronic component, some of the conductive contacts of the microelectronic component are coupled by solder to conductive contacts of the substrate, and some of the conductive contacts of the microelectronic component are coupled by solder to the third conductive contacts at the first face of the bridge component (fig 13, Rubin). 
Regarding claim 16, the combination of Rubin and Kirby discloses that the the bridge component does not contact a dielectric material of the substrate (fig 13, Rubin).   
Regarding claim 19, the combination of Rubin and Kirby discloses that a pitch of conductive contacts of the substrate is greater than a pitch of conductive contacts of the bridge component (fig 13, Rubin).  
Regarding claim 20, the combination of Rubin and Kirby discloses that the microelectronic component is a first electronic component, and the microelectronic assembly further includes: a second electronic component having a first face and an opposing second face, the first face of the second electronic component is between the second face of the second electronic component and the substrate, the second electronic component includes conductive contacts at the first face of the second electronic component, some of the conductive contacts of the second electronic component are conductively coupled to conductive contacts of the substrate at the face of the substrate, and some of the conductive contacts of the second electronic component are conductively coupled to the third conductive contacts at the first face of the bridge component (two ICs, Rubin fig 13).
	

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Rubin (US 10535608 B1) in view of Kirby (US 20060243483 A1) and further in view of Rubin’728 (US 20210134728 A1).
Regarding claim 10, the combination of Rubin and Kirby does not expressly disclose that the substrate includes a surface insulation material at the face of the substrate, and the cavity extends at least through the surface insulation material.  Rubin does, however, disclose that the substrate may include multiple layers, such as organic laminates or any other type of package substrate technology (col 5 ln 55-60).
However, Rubin’728 further discloses that the substrate (substrate made of dielectric materials 312, 302, 306, fig 3B) includes a surface insulation material (insulating layer 322) at the face (top surface) of the substrate, and the cavity (trench 326) extends at least through the surface insulation material (trench 326 extends through surface insulation 322 and one layer 312 of substrate).
The substrate of Rubin could likewise be layered so as to adjust the size and number of dielectric and insulating layers (each of which may be a laminated dielectric, as disclosed by Rubin’728 at e.g. para 0040) through which the cavity extends, as contemplated by Rubin at e.g. col 5 ln 55-60, in order to permit a desired number of redistribution layers to be formed.   This would result in the claimed limitation.  One of ordinary skill in the art would have readily recognized the relation between number and type of substrate layers and redistribution structures formed in these layers, thus changing the depth of the bridge cavity would affect the types of redistribution structures that could be designed.  
It would have been obvious to a person having ordinary skill at the time of the filing to adjust the depth of the bridge cavity within a multilayered substrate as a matter of design choice.  Rearranging parts of an invention involves only routine skill in the art. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). Thus the claim would have been obvious because "a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. KSR, 550 U.S. at 421, 82 USPQ2d at 1397.
Regarding claim 11, the combination of Rubin, Kirby, and Rubin’728 further discloses that the cavity extends past the surface insulation material (insulating material 322, Rubin’728) into a dielectric material (dielectric materials used for the insulating layers 312, Rubin’728 para 0064) of the substrate.

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Rubin (US 10535608 B1) in view of Kirby (US 20060243483 A1) and further in view of Deshpande (US 20160343666 A1).
Regarding claim 17, the combination of Rubin and Kirby does not expressly disclose that the bridge component includes a transistor.  Rubin does state, however, that silicon bridges are common in the art, col 2 ln 43-48.
For example, Deshpande discloses a bridge component (bridge component 150, fig 1) that includes a transistor (para 0023, “… having its own functionality apart from a bridging function, and, thus, may have integrated circuitry, such as transistors, resistor, capacitors, and the like….”).  Because the bridge is connected to the substrate in both Deshpande and Rubin using solder bumps or balls, the bridge component of Rubin could be replaced with the bridge component of Deshpande, and connected using the same connective structures of Rubin and Kirby.   Additionally, as both Rubin and Deshpande (at para 0018) teach that silicon bridges permit smaller line pitches and widths, a person having ordinary skill in the art at the time of filing could have substituted the bridges without unpredictable results.   
Thus, the claimed invention would have been obvious before the effective filing date of the claimed invention because “all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395.
Regarding claim 18, the combination of Rubin, Kirby, and Deshpande of claim 17 further  discloses that the bridge component includes a semiconductor material (silicon, Deshpande).  

Allowable Subject Matter
Claims 6, 9, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The following is a statement of reasons for the indication of allowable subject matter:  
The available art of record does not appear to disclose that the first conductive contact includes a dome of multiple wires.  
The available art of record does not appear to disclose that the first conductive contact includes a dome of multiple wires that are wirebonded to metal of a metal layer of the substrate.  
The available art of record does not appear to disclose that the first conductive contact includes a dome of multiple wires, and the underfill material is around the dome of multiple wires.  

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20070158816 A1 of Chow, fig 1 discloses an applicator device for depositing a resilient cantilever connector on a surface, resulting in a non-enclosed interconnect at fig 9. 
	US 6521970 B1 Takiar discloses a chip scale package with resilient cantilever connectors, e.g. fig 3.
	US 20070232053 A1 Lee discloses thermal and mechanical advantages to forming resilient interconnects having voids not filled by solder, e.g. abstract.
US 6183267 B1 Marcus discloses springs and coils suitable for miniature electrical contacts, e.g. figs 5-12.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner
should be directed to TENLEY H. SCHOFIELD whose telephone number is (571)272-5072. The examiner
can normally be reached M - F: 9 – 6 EST
Examiner interviews are available via telephone, in-person, and video conferencing using a
USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use
the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva
Montalvo, can be reached at 571-270-3829. The fax phone number for the organization where this
application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application
Information Retrieval (PAIR) system. Status information for published applications may be obtained
from either Private PAIR or Public PAIR. Status information for unpublished applications is available
through Private PAIR only. For more information about the PAIR system, see https://ppair-
my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact
the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a
USPTO Customer Service Representative or access to the automated information system, call 800-786-
9199 (IN USA OR CANADA) or 571-272-1000.

/THS/
Examiner, AU 2817
/NICHOLAS J TOBERGTE/Primary Examiner, Art Unit 2817